Per Curiam.

A husband’s action for loss of his wife’s services and for medical expenses incurred by reason of her injuries is, under New Jersey law, based upon a violation of his property rights and is not governed by New Jersey’s two-year Statute of Limitations (N. J. Stat. Ann., § 2:24-2) covering “ actions for injuries to the person ”. (See Fryer v. Mount Holly Water Co., 87 N. J. L. 57.) Accordingly, the husband’s action for loss of services was timely brought (N. J. Stat. Ann., § 2:24-1; Civ. Prac. Act, § 49, subd. 6; § 13). Since defendant’s motion “ for judgment dismissing the complaint ” under rule 112 and rule 113 of the Rules of Civil Practice is directed at the complaint as a whole and seeks dismissal of the complaint in its entirety, the motion was properly denied. (See Imperatrice v. Imperatrice, 298 N. Y. 549, 550; Advance Music Corp. v. American Tobacco Co., 296 N. Y. 79, 84; Eidlitz v. Fischbach & Moore, Inc., 239 App. Div. 483, 486; Heaman v. Rowell Co., 233 App. Div. 335, 336; cf. Demuth v. Griffin, 253 App. Div. 399, 402-403.) *447We do not decide whether the first cause of action by the wife for personal injuries was begun within the time limited by law.
The order should be affirmed, with costs. The second question certified should be answered in the affirmative; the first question certified, not answered.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Order affirmed, etc.